Citation Nr: 1754412	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right peroneal neuropathy.


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Notably, during the pendency of this appeal, a May 2016 rating decision awarded service connection for bilateral hearing loss and tinnitus.  These issues are accordingly not in appellate status.  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In August 2017, the Board requested a medical opinion from an expert at the Veterans Health Administration (VHA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with right peroneal neuropathy, per a June 2010 VA examination report and October 2016 VA Disability Benefits Questionnaire. 

2.  The Veteran's service treatment records reflect that he sought treatment for a right lower leg laceration in December 1961, which required five sutures.

3.  In a September 2017 opinion supported by rationale with references to the pertinent information from the Veteran's medical history, a VHA expert opined that it was at least as likely as not that the Veteran's right superficial peroneal neuropathy was incurred in service, and that it is directed connected to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right superficial peroneal neuropathy are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for right superficial peroneal neuropathy is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


